          Case 1:19-cr-00297-PAE Document 68
                                          69 Filed 07/01/20
                                                   07/02/20 Page 1 of 1




                                             July 1, 2020

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)


Dear Judge Engelmayer,

       I write to request that the Court adjourn the next status conference in the above-captioned
case, which is currently scheduled for July 6, 2020, for approximately 30 days. The government,
by Assistant United States Attorney Jacob Fiddelman, consents to this request.

       The parties have negotiated a resolution of this matter, and we hope to proceed with a
change of plea conference at the next-scheduled date.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act.

       Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine                           GRANTED. The conference is adjourned to August 5, 2020
Attorney for Mr. Perez
                                        at 11:30 a.m. For the reasons stated above, time is excluded,
212-417-8729
                                        pursuant to 18 U.S.C. 3161(h)(7)(A), until August 5, 2020.
                                        The Clerk of Court is requested to terminate the motion at
                                        Dkt. No. 68.
                                                            7/2/2020
                                                      SO ORDERED.

                                                                        
                                                                   __________________________________
                                                                         PAUL A. ENGELMAYER
                                                                         United States District Judge
